Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 02/14/2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/             Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                           

Status of Claims
Claims 1-20 are currently pending and fully considered below.
Claims 8 has been amended.
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-7, 12-13, and 16-20 are directed toward a method (i.e. a process) and claims 8-11 and 14-15 directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 8, 12, 14, and 16 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method of generating a personalized injection site rotation plan and notification system comprises: obtaining a patient's preferred injection sites; analyzing order and frequency of preferred site utilization; acquiring glucose data from an analyte monitoring system, and analyzing glucose data relating to each of said preferred injection sites; generating a recommendation for a next injection site based on preferred site utilization and related glucose data; and communicating said recommended injection site to the patient”.
The limitations of obtaining a patient's preferred injection sites; analyzing order and frequency of preferred site utilization; acquiring glucose data, and analyzing glucose data relating to each of said preferred injection sites; generating a recommendation for a next injection site based on preferred site utilization and related glucose data; and communicating said recommended injection site to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions), in this case the aforementioned steps recite a process of obtaining, analyzing, acquiring, generating, and communicating, which is properly interpreted as a “personal behavior”, that a doctor performs when recommending injection site cycling to a patient, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Additionally, claim 8 recites: “A system for generating injection site recommendations comprising: computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; and a medicament delivery device, wherein the computing device is configured to receive, as an input, an injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate a recommendation for a next injection site location based on the correlated data including analyte data and medicament delivery device, and communicate this recommendation to a patient”.
The limitations of receive, as an input, an injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate a recommendation for a next injection site location based on the correlated data including analyte data and medicament delivery device, and communicate this recommendation to a patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, store, gather, correlate, generate, and communicate, which is properly interpreted as a “personal behavior”), that a doctor performs when recommending injection site cycling to a patient, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 14 recites: “A system for identifying inconsistencies in medicament absorption and performance at an injection site, comprising: a computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; and a medicament delivery device; wherein the computing device is configured to receive, as an input, the injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate an indication of injection sites where the medicament is not absorbed in a predictable fashion, and communicate the indication to a user”.
The limitations of receive, as an input, the injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate an indication of injection sites where the medicament is not absorbed in a predictable fashion, and communicate the indication to a user, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, store, gather, correlate, generate, and communicate, which is properly interpreted as a “personal behavior”), that a doctor performs when recommending injection site cycling to a patient, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 16 recites: “A method for generating a personalized insulin delivery device recommendation, the method comprising: collecting glucose data from a plurality of patients; correlating the glucose data with insulin delivery data; generating a recommendation for an insulin delivery device based on the correlated data; and communicating the recommendation to a user”.
The limitations of collecting glucose data from a plurality of patients; correlating the glucose data with insulin delivery data; generating a recommendation for an insulin delivery device based on the correlated data; and communicating the recommendation to a user, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of collecting, correlating, generating, and communicating, which is properly interpreted as a “personal behavior”), that a doctor performs when recommending injection site cycling to a patient, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Dependent claims 2-7, 9-11, 13, 15, and 17-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, 14, and 16. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “analyte monitoring system”, “memory of the computing device”, “medicament delivery device”, “computing device”, and “collecting glucose data from a plurality of patients”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 3B, FIG. 4, FIG. 5, and FIG. 6 , of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “obtaining a patient's preferred injection sites”, “acquiring glucose data”, “receive, as an input, an injection site location”, and “gathering analyte data”, which amounts to limiting the abstract idea to the field of disease management/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “from an analyte monitoring system”, “including the analyte data and medicament delivery device”, “computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; and a medicament delivery device, wherein the computing device is configured to”, “based on the correlated data including analyte data and medicament delivery device”, and “recommendation for an insulin delivery device”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-7, 9-11, 13, 15, and 17-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 8, 14, and 16 and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-7, 9-11, 13, 15, and 17-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 8, 14, and 16 and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler et al. (US 20170028141 A1), hereinafter Fiedler.
Regarding claim 1, Fiedler teaches A method of generating a personalized injection site rotation plan and notification system comprises: obtaining a patient's preferred injection sites (Fiedler, [0216]); analyzing order and frequency of preferred site utilization (Fiedler, [0192] and [0197]); acquiring glucose data from an analyte monitoring system (Fiedler, [0189] and [0204]), and analyzing glucose data relating to each of said preferred injection sites (Fiedler, [0218], [0222], [0223], and [0224]); generating a recommendation for a next injection site based on preferred site utilization and related glucose data (Fiedler, FIGS. 25A and 25B, [0167], and [0233]); and communicating said recommended injection site to the patient (Fiedler, FIG. 34, FIG. 35, [0041], [0173], [0209], [0216], and [0218]).
Regarding claim 6, Fiedler teaches glucose data is blood glucose data (Fiedler, [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler in view of Yue et al. (US 20140257190 A1), hereinafter Yue.
Regarding claim 2 Fiedler teaches the method of claim 1. Fiedler does not teach analyzing glucose data includes determining an indication of glycemic control at each of the user's preferred injection sites, and communicating said determination to a user. However, Yue teaches analyzing glucose data includes determining an indication of glycemic control at each of the user's preferred injection sites, and communicating said determination to a user (Yue, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Yue and account for analyzing glucose data includes determining an indication of glycemic control at each of the user's preferred injection sites, and communicating said determination to a user. Doing so would optimize insulin injection technique, which includes choosing a needle head with an appropriate length, using correct injection technique, regularly changing injection sites, and avoiding intramuscular injection, etc. (Yue, [0002]).    

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler and Yue in view of Salas-Boni et al. (US 20160029966 A1), hereinafter Salas-Boni.
Regarding claim 3 Fielder teaches the method of claim 1. Fiedler does not teach generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation. However, Yue teaches generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation (Yue, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Yue and account for generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation. Doing so would optimize insulin injection technique, which includes choosing a needle head with an appropriate length, using correct injection technique, regularly changing injection sites, and avoiding intramuscular injection, etc. (Yue, [0002]).  Furthermore, Fielder and Yue do not teach running a multi-armed bandit protocol on the remaining glucose data. However, Salas-Boni teaches running a multi-armed bandit protocol on the remaining glucose data (Salas-Boni, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Yue to incorporate the teachings of Salas-Boni and account for generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation, and running a multi-armed bandit protocol on the remaining glucose data. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).    
Regarding claim 4 Fielder teaches the method of claim 1 and the combination of Yue and Salas-Boni teaches the method of claim 3. Fiedler and Yue does not teach the multi-armed bandit protocol is configured to maximize the average time in the desired glucose range. However, Salas-Boni teaches the multi-armed bandit protocol is configured to maximize the average time in the desired glucose range (Salas-Boni, [0028], [0035], and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Yue to incorporate the teachings of Salas-Boni and account for the multi-armed bandit protocol is configured to maximize the average time in the desired glucose range. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).    
Regarding claim 5 Fielder teaches the method of claim 1 and the combination of Yue and Salas-Boni teaches the method of claim 3. Fiedler and Yue does not teach the multi-armed bandit protocol is configured to minimize the variance in glucose readings. However, Salas-Boni teaches the multi-armed bandit protocol is configured to minimize the variance in glucose readings (Salas-Boni, [0028], [0035], and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Yue to incorporate the teachings of Salas-Boni and account for the multi-armed bandit protocol is configured to minimize the variance in glucose readings. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).    

Claims 7, 16-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Fiedler in view of Feldman et al. (US 20150119669 A1), hereinafter Feldman.
Regarding claim 7 Fielder teaches the method of claim 1. Fiedler does not teach glucose data is based on analysis of interstitial fluid. However, Feldman teaches glucose data is based on analysis of interstitial fluid (Feldman, [0019], [0036], and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for glucose data is based on analysis of interstitial fluid. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]).
Regarding claim 16 Fielder teaches a method for generating a personalized insulin delivery device recommendation, the method comprising: generating a recommendation for an insulin delivery device based on the correlated data (Fiedler, [0059], [0113], and [0173]); and communicating the recommendation to a user (Fiedler, FIG. 34, FIG. 35, [0041], [0173], [0209], [0216], and [0218]). Fiedler does not teach collecting glucose data from a plurality of patients and correlating the glucose data with insulin delivery data. However, Feldman teaches collecting glucose data from a plurality of patients (Feldman, [0019], [0051], [0052], and [0068]) and correlating the glucose data with insulin delivery data (Feldman, [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for a method for generating a personalized insulin delivery device recommendation, the method comprising: collecting glucose data from a plurality of patients; correlating the glucose data with insulin delivery data; generating a recommendation for an insulin delivery device based on the correlated data; and communicating the recommendation to a user. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]).
Regarding claim 17 Fielder and Feldman teaches the method of claim 16. Fiedler further teaches insulin delivery data includes insulin delivery device identifier, time period, injection site identifier, and insulin type/brand (Fiedler, [0039] and [0170]).
Regarding claim 19 Fielder and Feldman teaches the method of claim 16. Fiedler does not teach the recommendation generated is an insulin delivery device, and injection site pairing. However, Feldman teaches the recommendation generated is an insulin delivery device, and injection site pairing (Feldman, [0076] and [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for the recommendation generated is an insulin delivery device, and injection site pairing. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]).
Regarding claim 20 Fielder and Feldman teaches the method of claim 16. Fiedler further teaches the recommendation of the insulin delivery device, injection site pairing is based on analysis of variance techniques performed across each insulin delivery device, injection site identifier pair (Fiedler, [0006] and [0234]).	

Claims 8 and 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Fiedler and Feldman, in view of Marsh et al. (US20060229562 A1), hereinafter Marsh
Regarding claim 8 Fielder teaches a system for generating injection site recommendations comprising: computing device storing executable instructions in a memory of the computing device (Fiedler, [0235]-[0237]); wherein the computing device is configured to receive, as an input, an injection site location (Fiedler, [0197], [0219], and [0221]), store the injection site location (Fiedler, [0059] and [0061]), generate a recommendation for a next injection site location based on the correlated data including analyte data and medicament delivery device (Fiedler, [0059], [0113], and [0173]), and communicate this recommendation to a patient (Fiedler, FIG. 34, FIG. 35, [0041], [0173], [0209], [0216], and [0218]). Fiedler does not teach an analyte monitoring device, and gather analyte data. However, Feldman teaches an analyte monitoring device (Feldman, Abstract and [0016]), and gather analyte data (Feldman, Abstract, [0015], and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for a system for generating injection site recommendations comprising: computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; and a medicament delivery device, wherein the computing device is configured to receive, as an input, an injection site location, store the injection site location, gather analyte data, correlate data including the analyte data, generate a recommendation for a next injection site location based on the correlated data including analyte data and medicament delivery device, and communicate this recommendation to a patient. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]). Furthermore, Fielder and Feldman do not teach a medicament delivery device. However, Marsh teaches a medicament delivery device (Marsh, [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Feldman to incorporate the teachings of Marsh and account for a system for generating injection site recommendations comprising: computing device storing executable instructions in a memory of the computing device; an analyte monitoring device  and a medicament deliver device; and a medicament delivery device, wherein the computing device is configured to receive, as an input, an injection site location, store the injection site location, gather analyte data, correlate data including the analyte data, generate a recommendation for a next injection site location based on the correlated data including analyte data and medicament delivery device, and communicate this recommendation to a patient. Doing so would provide a system and method for enabling users or patients to inject compounds, such as therapeutic drugs, vaccines, and diagnostic materials, at a controlled rate into the intradermal tissue layer while still exerting forces similar to that required for injecting medication into the subcutaneous tissue region (Marsh, [0010]).
Regarding claim 12 Fielder teaches a method for identifying inconsistencies in medicament absorption and performance at an injection site, the method comprising: receiving, as an input, the injection site location (Fiedler, [0197], [0219], and [0221]); storing the injection site location (Fiedler, [0059] and [0061]); generating an indication of injection sites where the medicament is not absorbed in a predictable fashion (Fiedler, [0059], [0113], and [0173]); and communicating this indication to a user (Fiedler, FIG. 34, FIG. 35, [0041], [0173], [0209], [0216], and [0218]). Fiedler does not teach gathering analyte data and correlating data including the analyte data. However, Feldman teaches gathering analyte data (Feldman, Abstract, [0015], and [0075]) and correlating data including the analyte data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for a method for identifying inconsistencies in medicament absorption and performance at an injection site, the method comprising: receiving, as an input, the injection site location; storing the injection site location; gathering analyte data; correlating data including the analyte data; generating an indication of injection sites where the medicament is not absorbed in a predictable fashion; and communicating this indication to a user. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]). Furthermore, Fielder and Feldman does not teach medicament delivery device. However, Marsh teaches medicament delivery device (Marsh, [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Feldman to incorporate the teachings of Marsh and account for a method for identifying inconsistencies in medicament absorption and performance at an injection site, the method comprising: receiving, as an input, the injection site location; storing the injection site location; gathering analyte data; correlating data including the analyte data and medicament delivery device; generating an indication of injection sites where the medicament is not absorbed in a predictable fashion; and communicating this indication to a user. Doing so would provide a system and method for enabling users or patients to inject compounds, such as therapeutic drugs, vaccines, and diagnostic materials, at a controlled rate into the intradermal tissue layer while still exerting forces similar to that required for injecting medication into the subcutaneous tissue region (Marsh, [0010]).
Regarding claim 13 Fielder, Feldman, and Marsh teaches the method of claim 12. Fiedler further teaches wherein the indication of injection sites where the medicament is not absorbed in a predictable fashion is generated based on analysis of variance techniques (Fiedler, [0006] and [0234]).
Regarding claim 14 Fielder teaches a system for identifying inconsistencies in medicament absorption and performance at an injection site, comprising: a computing device storing executable instructions in a memory of the computing device (Fiedler, [0235]-[0237]); wherein the computing device is configured to receive, as an input, the injection site location (Fiedler, [0197], [0219], and [0221]), store the injection site location (Fiedler, [0059] and [0061]), generate an indication of injection sites where the medicament is not absorbed in a predictable fashion (Fiedler, [0059], [0113], and [0173]), and communicate the indication to a user (Fiedler, FIG. 34, FIG. 35, [0041], [0173], [0209], [0216], and [0218]). Fiedler does not teach an analyte monitoring device; gather analyte data, and correlate data including the analyte data and medicament delivery device. However, Feldman teaches an analyte monitoring device (Feldman, Abstract and [0016]); gather analyte data (Feldman, Abstract, [0015], and [0075]), and correlate data including the analyte data and medicament delivery device (Feldman, [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler to incorporate the teachings of Feldman and account for a system for identifying inconsistencies in medicament absorption and performance at an injection site, comprising: a computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; wherein the computing device is configured to receive, as an input, the injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate an indication of injection sites where the medicament is not absorbed in a predictable fashion, and communicate the indication to a user. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, as sample of the individual’s blood may be required in order to calibrate a glucose monitor for that individual’s use (Feldman, [0013]). Furthermore, Fielder and Feldman does not teach a medicament delivery device. However, Marsh teaches a medicament delivery device (Marsh, [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fiedler and Feldman to incorporate the teachings of Marsh and account for a system for identifying inconsistencies in medicament absorption and performance at an injection site, comprising: a computing device storing executable instructions in a memory of the computing device; an analyte monitoring device; and a medicament delivery device ; wherein the computing device is configured to receive, as an input, the injection site location, store the injection site location, gather analyte data, correlate data including the analyte data and medicament delivery device, generate an indication of injection sites where the medicament is not absorbed in a predictable fashion, and communicate the indication to a user. Doing so would provide a system and method for enabling users or patients to inject compounds, such as therapeutic drugs, vaccines, and diagnostic materials, at a controlled rate into the intradermal tissue layer while still exerting forces similar to that required for injecting medication into the subcutaneous tissue region (Marsh, [0010]).
Regarding claim 15 Fielder, Feldman, and Marsh teaches the method of claim 14. Fiedler further teaches the indication of injection sites where the medicament is not absorbed in a predictable fashion is generated based on analysis of variance techniques (Fiedler, [0006] and [0234]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler, Feldman, and Marsh in view of Salas-Boni.
Regarding claim 9 Fiedler, Feldman, and Marsh teaches the method of claim 8. Fielder, Feldman, and Marsh does not teach the recommendation for the next injection site location is generated based on a multi-armed bandit protocol. However, Salas-Boni teaches the recommendation for the next injection site location is generated based on a multi-armed bandit protocol (Salas-Boni, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder, Feldman, and Marsh to incorporate the teachings of Salas-Boni and account for the recommendation for the next injection site location is generated based on a multi-armed bandit protocol. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).    
Regarding claim 10 Fiedler, Feldman, and Marsh teaches the method of claim 8. Salas-Boni teaches the method of claim 9. Fielder and Feldman does not teach the multi-armed bandit protocol is configured to maximize the average time in a desired range. However, Salas-Boni teaches the multi-armed bandit protocol is configured to maximize the average time in a desired range (Salas-Boni, [0028], [0035], and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder, Feldman, and Marsh to incorporate the teachings of Salas-Boni and account for the multi-armed bandit protocol is configured to maximize the average time in a desired range. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]). 
Regarding claim 11 Fiedler, Feldman, and Marsh teaches the method of claim 8. Salas-Boni teaches the method of claim 9. Fielder and Feldman does not teach the multi-armed bandit protocol is configured to minimize the variance in analyte readings. However, Salas-Boni teaches the multi-armed bandit protocol is configured to minimize the variance in analyte readings (Salas-Boni, [0028], [0035], and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder, Feldman, and Marsh to incorporate the teachings of Salas-Boni and account for the multi-armed bandit protocol is configured to minimize the variance in analyte readings. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler and Feldman in view of Salas-Boni.
Regarding claim 18 Fiedler and Feldman teaches the method of claim 16. Fielder and Feldman does not teach the recommendation is based on analysis of variance techniques performed across each insulin delivery device. However, Salas-Boni teaches the recommendation is based on analysis of variance techniques performed across each insulin delivery device (Salas-Boni, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder and Feldman to incorporate the teachings of Salas-Boni and account for the recommendation is based on analysis of variance techniques performed across each insulin delivery device. Doing so would provide a new and useful method and system for processing and analyzing analyte sensor signals (Salas-Boni, [0004]).

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered. Prosecution has been re-opened and a new Non-Final, has been issued in response to the Appeal Brief dated 02/14/2022.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues the alleged claims do no recite an abstract idea. Examiner respectfully disagrees. The claims recite limitations that under broadest reasonable interpretation, cover the performance of a certain method of organizing human activity (i.e. managing personal behavior or relationships. Furthermore, the additional elements merely link the judicial exception to a generic computer tool or insignificant extra-solution activity in the form of mere data gathering. Therefore, the 35 U.S.C. 101 Rejection is maintained.
Applicant’s arguments with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                          

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686